DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess as claimed in claim 1; as to claim 2, it appears from fig. 3 that encapsulation is protruding out, the limitation “the revolution rate sensor arranged in the protective sleeve protrudes out of the lower end section of the protective sleeve”; as to claim 3, the limitation “the revolution rate sensor arranged in the protective sleeve terminates flush with the protective sleeve and thus the lower end section”; as to claim 10, the limitation “the recess formed in the lower section of the protective sleeve”; as to claim 12, the limitation “the protective sleeve has a recess at its lower end section”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 10 and 12, applicant attempts to define the subject matter in terms of the result to be achieved (“the plastic encapsulation has a protrusion which is configured so that it can be inserted into the recess formed in the lower end section of the protective sleeve and terminates flush with the bottom surface of the lower end section of the protective sleeve”),  but in so doing merely states the problem to be solved, without indicating the technical features or steps necessary for achieving this result.  Due to lack of essential features or steps it is unclear how applicant is “inserted into the recess formed in the lower end section of the protective sleeve and terminates flush with the bottom surface of the lower end section of the protective sleeve”.  
Claim 11 is rejected by virtue of the dependency on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel et al. (5,581,179).
As to claim 1, Engel et al. (hereinafter Engel) discloses a proximity sensor comprising: an upper end section (54, Fig. 11) to lead electrical connections (32 – 35 ) of the revolution rate sensor out of the protective sleeve (53); a side wall (53 on both sides) that connects to the upper end section (54) and extends in the direction of a longitudinal axis; and a lower end section (45) that connects to the side wall (53): wherein the protective sleeve (53) has a recess (46) at its lower end section (45) (Fig. 8, 11, 12).

    PNG
    media_image1.png
    443
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    793
    606
    media_image2.png
    Greyscale

As to claim 8, Engel discloses that the protective sleeve (53) is formed with a round cross-section symmetrically around the longitudinal axis (Note Fig. 11 and 12).

As to claim 9, Engel discloses that the protective sleeve (53) extends in the direction of the longitudinal axis (Note Fig. 11 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (5,581,179) in view of TOMCZAK et al. (2019/0041418).
As to claim 2, Engel fails to disclose that the recess corresponds to a cross-sectional shape of the lower end section and the protective sleeve has a length along the longitudinal axis, so that the revolution rate sensor arranged in the protective sleeve protrudes out of the lower end section of the protective sleeve by a specified distance.  TOMCZAK et al. (hereinafter TOMCZAK) discloses a wheel speed sensor wherein the recess corresponds to a cross-sectional shape of the lower end section and the protective sleeve (130) has a length along the longitudinal axis, so that the revolution rate sensor (112) arranged in the protective sleeve (130) protrudes (132) out of the lower end section of the protective sleeve by a specified distance (Fig. 2) [0035]. 

    PNG
    media_image3.png
    658
    540
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Engel in view of the teachings of TOMCZAK wherein the recess corresponds to a cross-sectional shape of the lower end section and the protective sleeve has a length along the longitudinal axis, so that the revolution rate sensor arranged in the protective sleeve protrudes out of the lower end section of the protective sleeve by a specified distance would align or position a guide sleeve uniquely in relation the sensor rotor.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (5,581,179) in view of UDO et al. (EP3009811).
As to claim 3, Engel fails to disclose that the recess corresponds to a cross-sectional shape of the lower end section and the protective sleeve has a length along the longitudinal axis, so that the revolution rate sensor arranged in the protective sleeve terminates flush with the protective sleeve and thus the lower end section. UDO et al. (hereinafter UDO) discloses a sensor assembly wherein the recess corresponds to a cross-sectional shape of the lower end section and the protective sleeve (8) has a length along the longitudinal axis, so that the revolution rate sensor (5) arranged in the protective sleeve (8) terminates flush with the protective sleeve and thus the lower end section. 

    PNG
    media_image4.png
    860
    625
    media_image4.png
    Greyscale


 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Engel in view of the teachings of UDO wherein the recess corresponds to a cross-sectional shape of the lower end section and the protective sleeve has a length along the longitudinal axis, so that the revolution rate sensor arranged in the protective sleeve terminates flush with the protective sleeve and thus the lower end section would delimit the potting space into which the wrapping material is filled.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 4 – 7 and 13 - 14, the prior art fails to disclose that the lower end section has a bottom surface, configured to limit the side wall in the direction of the longitudinal axis of the protective sleeve, the recess at the lower end section of the protective sleeve is located in this bottom surface and is filled by the plastic encapsulation, so that the plastic encapsulation and the bottom surface are flush.  These features taken together with the other limitations of the claim render the claims allowable over prior art.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
OGAWA et al. (2019/0011319) is cited for its disclosure of an engine torque estimating device, engine control system and engine torque estimation method.
Niino et al. (5,229,715) is cited for its disclosure of variable reluctance sensor for electromagnetically sensing the rate of movement of an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858